

EXHIBIT 10.6
UK Participants:


Note that by clicking on “I Agree” you hereby agree to accept all liability for
secondary Class 1 NICs that may be payable by the Company and/or the Employer in
connection with your participation in the ESPP and any event giving rise to
Tax-Related Items. You further agree to the “Election To Transfer the Employer’s
National Insurance Liability to the Employee” agreement with the Company in the
form attached to the Enrollment Form below (the “Joint Election Agreement”) as
if you had manually signed and returned the Joint Election Agreement to the
Company.


Israeli Participants:


Note that by clicking on “I Agree” you hereby acknowledge that you must sign and
return the declaration in the form attached to the Enrollment Form below (the
“Joint Election Agreement”) to the Company within 45 days of the beginning of
the next offering period.





--------------------------------------------------------------------------------





SERVICENOW, INC. (the “Company”)
Enrollment/Change Form
2012 EMPLOYEE STOCK PURCHASE PLAN (“ESPP”)
(Capitalized terms not defined in this form shall have the meaning set forth in
the ESPP.)



SECTION 1:
ACTIONS
CHECK DESIRED ACTION:      AND COMPLETE SECTIONS:
   Enroll in the ESPP 2 + 3 + 4 + 18
   Change Contribution Percentage 2 + 4 + 18
   Discontinue Contributions 2 + 5 + 18
SECTION 2:
PERSONAL DATA
Name: _________________________________________________
Home Address: __________________________________________
_______________________________________________________
Social Security / Identification No.: __________________________
Department:
______________
SECTION 3:
ENROLL
I hereby elect to participate in the ESPP, effective at the beginning of the
next Offering Period. I elect to purchase shares of the Common Stock of the
Company subject to the terms and conditions of the ESPP and this
Enrollment/Change Form, including any applicable country-specific provisions in
the Appendix attached hereto (together, the “Enrollment/Change Form”). I
understand that shares of Common Stock purchased on my behalf will be issued in
street name and deposited directly into my brokerage account with Fidelity
Brokerage Services LLC or its affiliates. I hereby agree to take all steps, and
sign all forms, required to establish an account with Fidelity Brokerage
Services LLC or its affiliates for this purpose.
My participation will continue as long as I remain eligible, unless I withdraw
from the ESPP by filing a new Enrollment/Change Form with the Company. If I
transfer from the Company to a Participating Corporation or visa-versa or
between Participating Corporations, my contributions as of the date of transfer
will be used to purchase shares on the next Purchase Date unless I choose to
have such funds refunded to me.  I understand that I cannot resume participation
following my transfer until the start of the next Offering Period and must
timely file a new enrollment form to do so.  I understand that if I am a U.S.
taxpayer, I must notify the Company of any disposition of shares of Common Stock
purchased under the ESPP.
SECTION 4:
ELECT CONTRIBUTION PERCENTAGE
I hereby authorize the Company to withhold from each of my paychecks such amount
as is necessary to equal at the end of the applicable Offering Period __% of my
Compensation (as defined in the ESPP) paid during such Offering Period as long
as I continue to participate in the ESPP. That amount will be applied to the
purchase of shares of the Company’s Common Stock pursuant to the ESPP. If I am
paid in a currency other than U.S. dollars, my contributions will be converted
into U.S. dollars prior to the purchase of the Common Stock. The percentage must
be a whole number (from 1%, up to a maximum of 15%).
Please -increase -decrease my contribution percentage.
Note:   You may change your contribution percentage only once within a Purchase
Period to be effective during such Purchase Period and such change can only be
to decrease your contribution percentage. An increase in your contribution
percentage can only take effect with the next Offering Period. Each change will
become effective as soon as reasonably practicable after the form is received by
the Company.
SECTION 5:
DISCONTINUE CONTRIBUTIONS
   I hereby elect to stop my contributions under the ESPP, effective as soon as
reasonably practicable after this form is received by the Company. Please
-refund all contributions to me in cash, without interest OR - use my
contributions to purchase shares on the next Purchase Date. I understand that I
cannot resume participation until the start of the next Offering Period and must
timely file a new enrollment form to do so.




--------------------------------------------------------------------------------



SECTION 6:
RESPONSIBILITY FOR TAXES
I acknowledge that, regardless of any action taken by the Company or, if
different, my employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to my participation in the ESPP and legally
applicable to me (“Tax-Related Items”) is and remains my responsibility and may
exceed any amount actually withheld by the Company or the Employer. If I am
subject to Tax-Related Items in more than one jurisdiction between the date of
grant and the date of any relevant taxable or tax withholding event, as
applicable, I acknowledge that Tax-Related Items may be owed by me in more than
one jurisdiction and the Company or the Employer may be required to withhold in
multiple jurisdictions.


I agree to make adequate arrangements to satisfy all Tax-Related Items. In this
regard, I authorize the Company and/or the Employer to satisfy any withholding
obligations with regard to all Tax-Related Items by withholding from my wages or
other cash compensation payable to me by the Company and/or the Employer. If the
obligations for Tax-Related Items cannot be satisfied by withholding from my
wages or other cash compensation as contemplated herein, then I authorize the
Company and/or the Employer or their respective agents to satisfy any
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of shares of Common Stock acquired upon exercise of the option, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
my behalf pursuant to this authorization without further consent).


Finally, I agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the ESPP that cannot be satisfied by the
means previously described. The Company may refuse to purchase or deliver the
shares or the proceeds of the sale of shares of Common Stock, if I fail to
comply with my obligations in connection with the Tax-Related Items.




--------------------------------------------------------------------------------



SECTION 7:
NATURE OF GRANT
By enrolling and participating in the ESPP, I acknowledge, understand and agree
that: (a) the ESPP is established voluntarily by the Company and it is
discretionary in nature; (b) the grant of the option is voluntary and does not
create any contractual or other right to receive future options to purchase
shares of Common Stock, or benefits in lieu of options, even if options have
been granted in the past; (c) all decisions with respect to future options or
other grants, if any, will be at the sole discretion of the Company; (d) the
grant of the option and my participation in the ESPP shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Subsidiary and shall not interfere with the
ability of the Company, the Employer or any Subsidiary to terminate my
employment relationship (if any); (e) I am voluntarily participating in the
ESPP; (f) the ESPP and the shares of Common Stock purchased under the ESPP and
the income and value of same, are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or
Employer, and which is outside the scope of my employment or service contract,
if any; (g) the ESPP and the shares of Common Stock subject to the ESPP and the
income and value of same are not intended to replace any pension rights or
compensation; (h) the ESPP and the shares of Common Stock subject to the ESPP
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (i) the future value of the underlying shares of Common Stock is
unknown, indeterminable and cannot be predicted with certainty; (j) and the
value of the shares of Common Stock purchased under the ESPP may increase or
decrease in the future, even below the purchase price; (k) in the event of
termination of my employment (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where I
am employed or the terms of my employment agreement, if any), except for certain
leave of absences set forth in Section 12 of the ESPP, my right to participate
in the ESPP will terminate effective as of the date I cease to actively provide
services and will not be extended by any notice period (e.g., employment would
not include any contractual notice or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where I am employed or
the terms of my employment agreement, if any); the Committee shall have
exclusive discretion to determine when I am no longer actively employed for
purposes of my option; and (l) unless otherwise provided in the ESPP or by the
Company in its discretion, the option to purchase shares of Common Stock and the
benefits evidenced by this Agreement do not create any entitlement to have the
ESPP or any such benefits granted thereunder, transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and (m) the following provisions apply only if I am providing services outside
the United States: (A) the ESPP and the shares of Common Stock subject to the
ESPP are not part of normal or expected compensation or salary for any purpose;
(B) I acknowledge and agree that neither the Company, the Employer nor any
Subsidiary, shall be liable for any foreign exchange rate fluctuation between my
local currency and the U.S. dollar that may affect the value of the shares of
Common Stock or any amounts due pursuant to the purchase of the shares or the
subsequent sale of any shares of Common Stock purchased under the ESPP; and (C)
no claim or entitlement to compensation or damages shall arise when I withdraw
from the ESPP due to my termination of employment (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any) and in consideration of the grant of the option and the issuance of shares
of Common Stock under the ESPP to which I am otherwise not entitled, I
irrevocably agree never to institute any claim against the Company, its
Subsidiaries or the Employer, waive my ability, if any, to bring any such claim,
and release the Company, its Subsidiaries and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the ESPP, I shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim.
SECTION 8:
NO ADVICE REGARDING GRANT
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the ESPP, or my
acquisition or sale of the underlying shares of Common Stock. I am hereby
advised to consult with my own personal tax, legal and financial advisors
regarding my participation in the ESPP before taking any action related to the
ESPP.




--------------------------------------------------------------------------------



SECTION 9:
DATA PRIVACY
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Agreement and any other ESPP participation materials by and among, as
applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing my participation in the
ESPP.


I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options under the ESPP or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested,
or outstanding in my favor (“Data”), for the exclusive purpose of implementing,
administering and managing the ESPP.


I understand that Data will be transferred to Fidelity Brokerage Services LLC or
its affiliates or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company, with the
implementation, administration and management of the ESPP. I understand that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than my country. I understand that if I reside
outside the United States, I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, Fidelity Brokerage Services LLC and its
affiliates, and any other possible recipients which may assist the Company,
(presently or in the future) with implementing, administering and managing the
ESPP to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing my
participation in the ESPP. I understand that Data will be held only as long as
is necessary to implement, administer and manage my participation in the ESPP. I
understand that if I reside outside the United States I may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing my local human
resources representative. Further, I understand that I am providing the consents
herein on a purely voluntary basis. If I do not consent, or if I later seek to
revoke my consent, my employment status or service with the Employer will not be
adversely affected; the only consequence of refusing or withdrawing my consent
is that the Company would not be able to grant me the option to purchase shares
of Common Stock under the ESPP or other equity awards or administer or maintain
such awards. Therefore, I understand that refusing or withdrawing my consent may
affect my ability to participate in the ESPP. For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.
SECTION 10:
LANGUAGE
If I have received this Enrollment/Change Form or any other document related to
the ESPP translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
SECTION 11:
ELECTRONIC DELIVERY AND ACCEPTANCE.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the ESPP by electronic means. I hereby
consent to receive such documents by electronic delivery and agree to
participate in the ESPP through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
SECTION 13:
SEVERABILITY
The provisions of this Enrollment/Change Form are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.




--------------------------------------------------------------------------------



SECTION 14:
APPENDIX
Notwithstanding any provisions in this Enrollment/Change Form, the right to
participate in the ESPP shall be subject to any special terms and conditions set
forth in any Appendix to this Enrollment/Change Form for my country. Moreover,
if I relocate to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to me, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Enrollment/Change Form.
SECTION 15:
IMPOSITION OF OTHER REQUIREMENTS
The Company, at its option, may elect to terminate, suspend or modify the terms
of the ESPP at any time, to the extent permitted by the ESPP. I agree to be
bound by such termination, suspension or modification regardless of whether
notice is given to me of such event, subject in any case to my right to timely
withdraw from the ESPP in accordance with the ESPP withdrawal procedures then in
effect. In addition, the Company reserves the right to impose other requirements
on my participation in the ESPP, on any shares of Common Stock purchased under
the ESPP, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
SECTION 16:
GOVERNING LAW
The interpretation, performance and enforcement of this Enrollment/Change Form
shall be governed by the laws of the State of Delaware without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Enrollment/Change Form, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of San Jose, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
SECTION 17:
WAIVER
I acknowledge that a waiver by the Company of breach of any provision of this
Enrollment/Change Form shall not operate or be construed as a waiver of any
other provision of this Enrollment/Change Form or of any subsequent breach by me
or any other Participant.
SECTION 18:
INSIDER TRADING RESTRICTIONS / MARKET ABUSE LAWS
I acknowledge that depending on my country of residence, I may be subject to
insider trading restrictions and/or market abuse laws, which may affect my
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock (e.g., purchase rights) under the ESPP during such times as I am
considered to have “inside information” regarding the Company (as defined by the
laws in my country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. I am responsible for complying with
any applicable restrictions and am advised to speak with a personal legal
advisor on this matter.
SECTION 19:
FOREIGN ASSET/ACCOUNT REPORTING
I acknowledge that depending on my country of residence, I may be subject to
certain foreign asset and/or account reporting requirements which may affect my
ability to acquire or hold shares of Common Stock under the ESPP in a brokerage
or bank account outside of my country of residence. Further, I may be required
to report such amounts, assets or transactions to the tax or other authorities
in my country. I am responsible for ensuring compliance with such regulations
and am advised to speak with a personal legal advisor regarding this matter.
SECTION 20:
ACKNOWLEDGMENT AND SIGNATURE
I acknowledge that I have received a copy of the ESPP and of the Prospectus
(which summarizes the major features of the ESPP). I have read the Prospectus
and my signature below (or my clicking on the Accept box if this is an
electronic form) indicates that I hereby agree to be bound by the terms of the
ESPP and this Enrollment/Change Form.
Signature: __________________________________ Date: ________________








--------------------------------------------------------------------------------



APPENDIX


SERVICENOW, INC. 2012 EMPLOYEE STOCK PURCHASE PLAN
COUNTRY SPECIFIC PROVISIONS FOR NON-U.S. EMPLOYEES


I understand that this Appendix includes special terms and conditions applicable
to me if I reside in one of the countries below. Unless otherwise stated, these
terms and conditions are in addition to those set forth in the Enrollment/Change
Form. Any capitalized term used in this Appendix without definition shall have
the meaning ascribed to it in the Enrollment/Change Form or the ESPP, as
applicable.
I further understand that this Appendix also includes information relating to
exchange control and other issues of which I should be aware with respect to my
participation in the ESPP. The information is based on the laws in effect in the
respective countries as of December 2015. Such laws are often complex and change
frequently. As a result, I understand that the Company strongly recommends that
I not rely on the information herein as the only source of information relating
to the consequences of my participation in the ESPP because the information may
be out of date at the time that I purchase shares of Common Stock or sell shares
of Common Stock purchased under the ESPP.
Finally, I understand that if I am a citizen or resident of a country other than
the one in which I am currently working, transfer employment after enrolling in
the ESPP, or am considered a resident of another country for local law purposes,
the information contained herein may not apply to me, and the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply.
AUSTRALIA
Securities Law Notification.
I acknowledge and agree that my rights to participate in the ESPP and purchase
shares of Common Stock are subject to the terms and conditions stated in the
Offer Document distributed to me with the Agreement and other ESPP documents,
and to the requirements of Class Order exemption 14/1000 of the Australian
Securities and Investments Commission.
Exchange Control Notification.
I understand that if I am an Australian resident, exchange control reporting is
required for cash transactions exceeding A$10,000 and international fund
transfers. If an Australian bank is assisting with the transaction, the bank
will file the report on my behalf. If there is no Australian bank involved in
the transfer, I will be required to file the report.
BRAZIL
Authorization for ESPP Participation.


I hereby authorize the Employer to make payroll deductions from each of my
paychecks in that percentage of my Compensation (up to 15%) that I have
specified in the Agreement and I authorize the Employer to remit such
accumulated payroll deductions, on my behalf, to the United States of America,
to purchase the shares of Common Stock, as provided by Circular No. 3,280/05 of
the Central Bank, under the terms of the ESPP.





--------------------------------------------------------------------------------



Upon request by the Company or the Employer, I agree to execute a letter of
authorization and any other agreements or consents that may be required to
enable the Employer, the Company, any Subsidiary or any third party designated
by the Employer or the Company to remit my accumulated payroll deductions from
Brazil for the purchase of shares of Common Stock. I understand that if I fail
to execute a letter of authorization or any other form of agreement or consent
that is required for the remittance of my payroll deductions, I will not be able
to participate in the ESPP.


Compliance with Law.


By participating in the ESPP, I agree to comply with applicable Brazilian laws
and to report and pay any and all Tax-Related Items associated with
participation in the ESPP, including the purchase and subsequent sale of shares
of Common Stock acquired under the ESPP.


Foreign Asset/Account Reporting Information.


If I am resident or domiciled in Brazil, I understand that I will be required to
submit an annual declaration of assets and rights held outside Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights equals
or exceeds US$100,000. Assets and rights that must be reported include any
shares of Common Stock acquired under the ESPP. Assets and rights that must be
reported also include the following: (i) bank deposits; (ii) loans; (iii)
financing transactions; (iv) leases; (v) direct investments; (vi) portfolio
investments, including shares of Common Stock acquired under the ESPP; (vii)
financial derivatives investments; and (viii) other investments, including real
estate and other assets.  Foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil.
CANADA
Termination of Service.
This provision replaces section 7(j) of the Enrollment/Change Form:
In the event of termination of my employment (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any), except for certain leave of absences set forth in Section 12 of the ESPP,
my right to participate in the ESPP, if any, will terminate effective as of the
earlier of (i) the date upon which I receive notice of termination, or (ii) the
date on which I am not longer actively providing services to the Employer,
regardless of any notice period under Canadian provincial laws (including, but
not limited to, statutory law, regulatory law and/or common law); the Committee
shall have exclusive discretion to determine when I am no longer actively
providing services for purposes of my option.
Securities Law Notification.
I understand that I am permitted to sell shares of Common Stock purchased under
the ESPP through the designated broker appointed under the ESPP, provided the
resale of shares of Common Stock takes place outside Canada through the
facilities of a stock exchange on which the shares are listed. The shares are
currently listed on New York Stock Exchange.
Foreign Asset/Account Reporting Information.
I am required to report any foreign property on form T1135 (Foreign Income
Verification Statement) if the total cost of my foreign property exceeds
C$100,000 at any time in the year. Foreign property includes shares of Common
Stock acquired under the ESPP and their cost generally is the adjusted cost base
of the Common Stock acquired under the Plan. The form T1135 must be filed by
April 30 of the following year. I am advised to consult with a personal advisor
to ensure that I comply with the applicable requirements.



--------------------------------------------------------------------------------



THE FOLLOWING PROVISIONS WILL APPLY IF I AM A RESIDENT OF QUEBEC:
Language Consent.
The parties acknowledge that it is their express wish that the Enrollment/Change
Form, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la
convention.
Data Privacy.
This provision supplements section 9 of the Enrollment/Change Form:
I hereby authorize the Company, its Subsidiaries and any Company representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the ESPP. I
further authorize the Company, its Subsidiaries and the administrators of the
ESPP to disclose and discuss the ESPP with their advisors. I further authorize
the Company and its Subsidiaries to record such information and to keep such
information in my employee file.
DENMARK
Danish Stock Option Act.


I acknowledge that I have received an Employer Statement translated into Danish,
which is being provided to comply with the Danish Stock Option Act.  To the
extent more favorable and required to comply with the Stock Option Act, I
understand that the terms set forth in the Employer Statement will apply to my
participation in the ESPP.



Exchange Control and Tax Reporting Notification and Agreement. 


I understand that I may hold shares of Common Stock acquired under the ESPP in a
safety-deposit account (e.g., a brokerage account) with either a Danish bank or
with an approved foreign broker or bank.  If the shares are held with a
non-Danish broker or bank, I am required to inform the Danish Tax Administration
about the safety-deposit account.  For this purpose, I must file a Declaration V
(Erklaering V) with the Danish Tax Administration. The bank/broker and I must
sign the Declaration V. By signing the Declaration V, the bank/broker undertakes
an obligation, without further request each year not later than on February 1 of
the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the safety-deposit account. In the event that the applicable broker
or bank with which the safety-deposit account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, I acknowledge that I am solely responsible for providing
certain details regarding the foreign brokerage or bank account and any shares
of Common Stock acquired at purchase and held in such account to the Danish Tax
Administration as part of my annual income tax return.  By signing the Form V, I
at the same time authorize the Danish Tax Administration to examine the
account.  A sample of the Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.





--------------------------------------------------------------------------------



In addition, when I open a deposit account or a brokerage account for the
purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account.  Therefore, I must also file a Declaration K (Erklaering K) with the
Danish Tax Administration.  The bank/broker and I must sign the Declaration K. 
By signing the Declaration K, the bank/broker undertakes an obligation, without
further request each year, not later than on February 1 of the year following
the calendar year to which the information relates, to forward certain
information to the Danish Tax Administration concerning the content of the
deposit account.  In the event that the applicable financial institution (broker
or bank) with which the account is held, does not wish to, or, pursuant to the
laws of the country in question, is not allowed to assume such obligation to
report, I acknowledge that I am solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration
as part of my annual income tax return. By signing the Declaration K, I at the
same time authorize the Danish Tax Administration to examine the account.  A
sample of Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


Securities Law Requirements.


I understand that if I work in a country located in the European Economic Area
(“EEA”), my participation in the ESPP is subject to special offering terms and
may be further limited as a result of applicable securities laws. Specifically,
contributions from all Participants working in the EEA will be limited to less
than an aggregate amount of €5 million on an annual basis. It is also possible
that certain other equity awards in the EEA will count against this €5 million
threshold. I understand that, if Participants in the EEA elect to contribute
more than this amount during any year, participation rates will be prorated to
ensure that this threshold is not exceeded. If my participation will be
prorated, I understand that I will receive a notice from the Company explaining
the proration.
FRANCE
FRENCH TRANSLATIONS OF PROVISIONS CONCERNING AUTHORIZATION TO PARTICIPATE IN
ESPP


Participation in the ESPP (section 6 of the ESPP).
(a)    Any employee who is an eligible employee determined in accordance with
section 4 of the ESPP immediately prior to the initial Offering Period will be
automatically enrolled in the initial Offering Period under the ESPP. With
respect to subsequent Offering Periods, any eligible employee determined in
accordance with section 4 of the ESPP will be eligible to participate in the
ESPP, subject to the requirement of Section (b) hereof and the other terms and
provisions of the ESPP.
(b)    Notwithstanding the foregoing, (i) an eligible employee may elect to
decrease the number of shares of Common Stock that such employee would otherwise
be permitted to purchase for the initial Offering Period under the ESPP and/or
purchase shares of Common Stock for the initial Offering Period through payroll
deductions by delivering a Enrollment/Change Form to the Company within thirty
(30) days after the filing of an effective registration statement pursuant to
Form S-8 and (ii) the Committee may set a later time for filing the
Enrollment/Change Form authorizing payroll deductions for all eligible employees
with respect to a given Offering Period. With respect to Offering Periods after
the initial Offering Period, a Participant may elect to participate in the ESPP
by submitting an Enrollment/Change Form prior to the commencement of the
Offering Period (or such earlier date as the Committee may determine) to which
such agreement relates.
(c)    Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in the Offering Period commencing
immediately following the last day of such prior Offering Period unless the
Participant withdraws or is deemed to withdraw from the ESPP or terminates
further participation in the Offering Period as set forth in section 11 of the
ESPP. Such Participant is not required to file any additional Enrollment /
Change Form in order to continue participation in the ESPP.



--------------------------------------------------------------------------------



Participation dans l’ESPP (section 6 du ESPP).


(a)    Tout salarié qui est un salarié éligible conformément à la section 4 de
l’ESPP immédiatement avant la Période initiale d’Offre participera
automatiquement à la Période intiale d’Offre de l’ESPP. Concernant les Périodes
d’Offres suivantes, tout salarié éligible conformément à la Section 4 de l’ESPP
sera éligible pour participer à l’ESPP, à la condition de respecter les
conditions énoncées Section (b) des présentes et tous les autres termes et
conditions de l’ESPP.
(b)    Nonobstant ce qui précède, (i) un salarié éligible peut choisir de
diminuer le nombre d’Actions Ordinaires dont il aurait pu être autorisé à faire
l’acquisition au titre de la Période initiale d’Offre de l’ESPP, et/ou
d’acquérir des Actions Ordinaires au titre de la Période initiale d’Offre par
prélèvement sur son salaire par la remise d’un Formulaire de
Participation/Modification à la Société dans les trente (30) jours suivant le
dépôt d’une déclaration d’enregistrement conformément au Formulaire S-8, et,
(ii) le Comité peut décider, concernant une Période d’Offre donnée, que le dépôt
du Formulaire de Participation/Modification, autorisant le prélèvement sur
salaire de tout salarié éligible, peut être repoussé. Concernant les Périodes
d’Offres qui suivent la Période initiale d’Offre, un Participant peut choisir de
participer à l’ESPP par le dépôt d’un Formulaire de Participation/Modification
avant le début de la Période d’Offre concernée (ou toute date antérieure décidée
par le Comité).
(c)    Dès lors qu’un salarié devient un Participant pour une Période d’Offre,
alors ledit Participant participera automatiquement à la Période d’Offre
commençant immédiament après le dernier jour de la Période d’Offre antérieure à
moins que le Participant se retire, ou soit considéré comme se retirant de
l’ESPP, ou cesse sa participation à la Période d’Offre tel que cela est prévu à
la Section 11 de l’ESPP. Ledit Participant n’a pas à déposer de Formulaire pour
continuer à participer à l’ESPP.
Payroll Deduction Authorization.
This provision replaces Section 4 of the Enrollment/Change Form:
I hereby authorize the Company to withhold from each of my paychecks such amount
as is necessary to equal at the end of the applicable Offering Period __% of my
Compensation (as defined in the ESPP) paid during such Offering Period as long
as I continue to participate in the ESPP. That amount will be applied to the
purchase of shares of the Company’s Common Stock pursuant to the ESPP. If I am
paid in a currency other than U.S. dollars, my contributions will be converted
into U.S. dollars prior to the purchase of the Common Stock. The percentage must
be a whole number (from 1%, up to a maximum of 5%).
Please -increase -decrease my contribution percentage.
Note:
You may change your contribution percentage only once within a Purchase Period
to be effective during such Purchase Period and such change can only be to
decrease your contribution percentage. An increase in your contribution
percentage can only take effect with the next Offering Period. Each change will
become effective as soon as reasonably practicable after the form is received by
the Company.

Autorisation du Prélèvement sur Salaire.


Cette disposition remplace Section 4 du Formulaire de
Participation/Modification:
 
Par les présentes, j’autorise la Société à prélever sur chacun de mes salaires
le montant nécessaire afin d’égaler, à la fin de ladite Période d’Offre, __% de
ma Rémunération (telle que définie dans l’ESPP) payée pendant ladite Période
d’Offre et ce, aussi longtemps que je continuerais à participer à l’ESPP. Ce
montant servira à l’acquisition d’Actions Ordinaires de la Société conformément
à l’ESPP. Si je suis payé dans une devise autre que le dollar U.S., mes
contributions devront être converties en dollars U.S. avant l’acquisition des
Actions Ordinaires. Le pourcentage doit être un chiffre entier (de 1% à un
maximum de 5%).
 



--------------------------------------------------------------------------------



Veuillez -augmenter- diminuer mon pourcentage de contribution.
 
Remarque : Vous pouvez modifier le pourcentage de votre contribution seulement
une fois lors d’une Période d’Acquisition pour que cette modification soit
effective lors de cette même Période d’Acquisition, et cette modification ne
peut que diminuer votre pourcentage de contribution. Une augmentation de votre
pourcentage de contribution ne peut prendre effet que lors de la Période d’Offre
suivante. Toute modification deviendra effective aussitôt que cela sera
raisonnablement pratiquement possible après réception du formulaire par la
Société.


Limitations on Shares of Common Stock to be Purchased.


Notwithstanding anything in Section 10 of the ESPP to the contrary, I understand
that I am subject to the following additional requirements: (i) I may not
purchase more than two hundred (200) whole shares of Common Stock in any
individual Purchase Period; and (ii) I will not be granted a right to purchase
Common Stock under the ESPP at a rate which exceeds one thousand two hundred and
fifty dollars ($1,250) of the fair market value of such shares of Common Stock
(determined at the time such right is granted) for each calendar year in which
such right is outstanding at any time.


Language Consent.
By signing and returning or by otherwise accepting the Enrollment/Change Form, I
confirm having read and understood the documents relating to the ESPP (the ESPP,
the Enrollment/Change Form and this Appendix) which were provided to me in the
English language, except for the payroll authorization set forth in French
above. I accept the terms of those documents accordingly.
Consentement relatif à la Langue utilisée. 


En signant et en renvoyant le présent Formulaire de Participation/Modification
ou en l’approuvant d’une quelconque manière, je confirme avoir lu et compris les
documents relatifs à cette attribution de droits d’achat d’actions qui  m’ont
été remis en langue anglaise hormis l’autorisation du prélèvement sur salaire
tel que stipulé en français ci-dessus (l’ESPP, le Formulaire de
Participation/Modification ainsi que la présente Annexe). J’accepte les
conditions afférentes à ces documents en connaissance de cause.


Exchange Control Notification.
I acknowledge and understand that I may hold shares of Common Stock acquired
under the ESPP outside France provided that I declare all foreign accounts,
whether open, current, or closed in my income tax return.
GERMANY
Exchange Control Notification.
Cross-border payments in excess of €12,500 in connection with the sale of
securities must be reported monthly to the Servicezentrum
Außenwirtschaftsstatistik, which is the competent federal office of the Deutsche
Bundesbank (the German Central Bank) for such notifications in Germany. In case
of payments in connection with securities (including proceeds realized upon the
sale of Common Stock), the report must be made electronically by the 5th day of
the month following the month in which the payment was received. The form of the
report (Allgemeine Meldeportal Statistik) can be accessed via the Bundesbank's
website (www.bundesbank.de) and is available in both German and English. I am
responsible for obtaining the appropriate form from the bank and complying with
the applicable reporting obligations.



--------------------------------------------------------------------------------



HONG KONG
Securities Law Information.


WARNING: The contents of the ESPP, the Agreement and this Appendix have not been
reviewed by any regulatory authority in Hong Kong. I am advised to exercise
caution in relation to the offer. If there is any doubt about any of the
contents of the ESPP, the Agreement, including this Appendix, or any other
communication materials, I should obtain independent professional advice. The
ESPP, the Agreement, including this Appendix, and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. I understand that the option to
purchase shares and any shares of Common Stock to be issued under the ESPP are
intended only for the personal use of each Participant and may not be
distributed to any other person.


INDIA


Exchange Control Notification.


Due to exchange control restrictions in India, I understand that I am required
to repatriate any cash dividends paid on shares of Common Stock acquired under
the ESPP within 180 days of receipt and any proceeds from the sale of shares of
Common Stock acquired under the ESPP to India within 90 days of receipt. I
understand I must obtain a foreign inward remittance certificate (“FIRC”) from
the bank where I deposit the funds and must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. I understand that it is my responsibility to
comply with exchange control laws in India.


Foreign Asset/Account Reporting Information.


I understand that I am required to declare (a) any foreign assets (including
shares of Common Stock held outside of India) held by me or (b) any foreign bank
accounts for which I have signing authority in my annual tax return. I am
responsible for complying with this reporting obligation and acknowledge that I
am advised to confer with my personal tax advisor in this regard.
ISRAEL
Tax Ruling.
The Company has an Agreed Advanced Tax Ruling (the “Tax Ruling”) from the Israel
Tax Authority (“ITA”) with respect to the ESPP offered to Israeli resident
employees of ServiceNow A.B. Israel 2012 Ltd. (“ServiceNow Israel”). A copy of
the Ruling (in Hebrew with an English translation) is attached to this Appendix
for Israel as Exhibit A.
If I am an Israeli resident employee of ServiceNow Israel and have not already
executed a declaration to agree to the terms of the Tax Ruling, I must print and
execute the declaration attached to this Appendix for Israel as Exhibit B, and
submit the declaration to: Michelle Giampaoli, Stock Plan Administrator,
ServiceNow, michelle.giampaoli@servicenow.com by the date that is 45 days from
the beginning of the applicable offering period. I may print and execute either
the Hebrew or the English version of the declaration.
If I do not submit the attached declaration to: Michelle Giampaoli, Stock Plan
Administrator, ServiceNow, michelle.giampaoli@servicenow.com by the date that is
45 days from the beginning of the applicable offering period, my participation
in the ESPP will be automatically withdrawn, subject to the Committee’s
discretion for unforeseen circumstances, and any accumulated payroll deductions
will be returned to me as soon as practicable.



--------------------------------------------------------------------------------



I understand that I must also acknowledge acceptance of the Enrollment/Change
Form following the procedures and within the time frame indicated on the
Fidelity website. The execution and submission of the declaration regarding the
Tax Ruling described herein is a separate process that is unique to Israel.


EXHIBIT A






Department of Employee Options
February 4, 2013


Epstein Rosenblum Maoz (ERM) Law Offices
Attn: Yair Benjamini




Re: Agreed Tax Ruling– Calculation of Tax re the Benefit to Employees under the
ServiceNow, Inc.
2012 Employee Stock Purchase Plan – ServiceNow A.B. Israel 2012 Ltd.
(With reference to your request of June 16, 2012)


1.
The facts as presented by you:

1.1
Service Now A.B. Israel 2012 Ltd., company no. 514760099, withholding file
943293324 (hereinafter: the “Company”) is an Israeli resident private company
that was founded in 2012 and employs one (1) employee in Israel.

1.2
The Company is a subsidiary of ServiceNow, Inc. (hereinafter: the “Parent”), a
US public corporation whose shares are traded on the New York Stock Exchange
(NYSE). The Parent provides cloud-based software and services that help IT
organizations automate and integrate various enterprise technologies.

1.3
As part of its employee incentive policy, the Parent approved the 2012 Employee
Stock Purchase Plan (hereinafter: the “ESPP”). Among others, employees of the
Company who are not “controlling shareholders” as defined in section 102(a) of
the Income Tax Ordinance (hereinafter: the “Ordinance”) are eligible to
participate in the ESPP.

1.4
The main provisions of the ESPP are as follows:




--------------------------------------------------------------------------------



1.4.1
The ESPP provides for consecutive or overlapping offering periods (hereinafter:
the “Offering Periods”), during which eligible employees can participate in the
ESPP and be granted the right to purchase shares in the Parent (hereinafter: the
“Shares”). The first day of each Offering Period is referred to as the offering
date (hereinafter: the “Offering Date”). The first business day of the initial
Offering Period was June 28, 2012, which was the date the Parent’s stock was
initially offered to the public. Each Offering Period is comprised of one
six-month purchase period at the end of which the employee is eligible to
purchase Shares (hereinafter: the “Purchase Period”). The first Offering Period
will take place from June 28, 2012 until approximately January 31, 2013, and the
first Purchase Period will take place from June 28, 2012 until January 31, 2013.

1.4.2
Subsequent Offering Periods will consist of a single six-month Purchase Period,
beginning on each February 1 and August 1 and ending on the following July 31
and January 31, respectively. The committee that administers the ESPP may change
the length of the Offering Periods or the Purchase Periods, provided that no
Offering Period has a duration exceeding 27 months. The relevant date on which
Shares will be purchased will be the last business day of the relevant Offering
Period (each of these dates will be referred to hereinafter as: the “Purchase
Date”).

1.4.3
Employees of the Company are eligible to purchase Shares at a 15% discount of
the lower of:

a.
the closing price of the Shares on the Offering Date; or

b.
the closing price of the Shares on the Purchase Date (hereinafter: the “Exercise
Price”).

1.4.4
For the first Offering Period, the employees that participated in the ESPP
automatically received the right to purchase Shares with monthly sums deducted
from their salary, where the default was that 15% of the employee’s net salary
during the Purchase Period was saved toward the purchase (hereinafter: the
“Savings Amount”). The Savings Amount will be used solely for the purchase of
Shares and will not exceed 15% of the employee’s monthly base salary. The
employee may elect to decrease the percentage of cash compensation that he
authorizes for use during the first Offering Period by delivering a form to the
Parent prior to the first Purchase Date. Neither the Company nor the Parent will
pay interest on the Savings Amount.




--------------------------------------------------------------------------------



1.4.5
The employee may withdraw from the ESPP at any time in a manner determined by
the Parent. Should the employee withdraw from the ESPP prior to the end of the
Offering Period or during any other time designated by the committee, all
accrued salary deductions will be returned to him, without interest, at the
earliest possible date. The employee may not withdraw less than all of his
accrued salary deductions. Even if the employee withdraws from the ESPP, the
employee may resume participation in the ESPP in any future Offering Period by
submitting a new enrollment form to the Parent prior to the beginning of the
subsequent Offering Period or at an earlier date, as provided by the committee.

1.4.6
The ESPP contains quantitative limitations regarding the number of Shares that
each employee is entitled to purchase. In any event, an employee may not
purchase more than 1,500 Shares during each Offering Period.

1.4.7
Attached as Appendix A hereto is the ESPP and its conditions per your
submissions.

2.
The Request:

1
The employee’s enrollment in the ESPP will not constitute a tax event and will
not be subject to tax on that date.

2.1
On the date the options are exercised and the employee purchases the Shares, the
employee will be subject to tax for the benefit resulting from the difference
between the market value of the Shares at the close of trading on the Purchase
Date and the Exercise Price the employee paid from the Savings Amount. The tax
rate will be the employee’s marginal tax rate according to the tax liability for
employee grants under the non-trustee track. The tax will be withheld at the
source by the Company.

2.2
On the date of sale of the Shares by the employee, the Parent and/or the Company
will not withhold tax at source, and the employee will be taxed according to
Section E of the Ordinance.

3.
The tax arrangement and its conditions:

Relying on the facts provided by you and detailed in section 1 above, the Income
Tax Authority approves the tax arrangement relating to the ESPP on compliance
with the following conditions:
3.1
This tax arrangement applies to the ESPP whose Offering Periods will commence
from June 28, 2012, only for employees of the Company, and so long as the
provisions of the law are not changed, and only if the Company and the employees
will act in accordance with the provisions of this tax arrangement.




--------------------------------------------------------------------------------



3.2
Each term in this tax arrangement shall have the meaning ascribed to it in Part
E-1 of the Ordinance, unless otherwise expressly provided.

3.3
The provisions of section 102(c)(2) of the Ordinance and the Income Tax Rules
(Tax Benefits for Employee Share Allotments), 2003 (hereinafter: the “Rules”)
will apply to the grant of the ESPP to the employees of the Company.

3.4
The Company will not take any tax deductions related to the ESPP, regardless of
whether the employees of the Company participate in the tax agreement or not.

3.5
Notwithstanding section 3.2 above, the end of each Offering Period will be
deemed an “exercise” for the purpose of section 102(c)(2) of the Ordinance
(hereinafter: the “Exercise Date”), and the following provisions will apply:

3.5.1
All Shares that an employee received on the Exercise Date will be deemed sold
according to the closing price of the Shares on the Exercise Date (hereinafter:
the “Share Price”).

3.5.2
The employee will be liable for employment income according to section 2(2) of
the Ordinance for the difference between the Share Price and the Exercise Price
that the employee paid on the Exercise Date, multiplied by the total Shares
purchased by the broker in his name (hereinafter: the “Value of the Benefit”).

3.5.3
On the Exercise Date, the Company will withhold tax for the Value of the Benefit
and will transfer the relevant withholding to the Assessing Officer, as required
by section 9(e) of the Rules.

3.5.4
Employees will be deemed residents of Israel until the date on which the Shares
are actually sold, in respect of the income from the ESPP that is the subject of
this tax agreement. The aforesaid will not apply to Offering Periods after an
employee is no longer a resident of Israel if the employee has secured approval
from the ITA on the termination of his Israeli residency or if the Company
secures a tax agreement with respect to severing Israeli residency of its
employees.

3.5.5
On the actual date of sale the Shares, Part E of the Ordinance will apply to the
employee, and the price of the Shares and the end of the Offering Period (as
stated in section 3.4.1 above) will be deemed the original price of the Shares
on the Purchase Date.

3.5.6
For the avoidance of doubt, it is clarified that the reporting and tax payment
obligations for the income described in section 3.5.5 above, on the actual date
of sale, are the sole obligations of the employees.




--------------------------------------------------------------------------------



3.6
This tax agreement is condition on the full satisfaction of the conditions of
the law and this agreement. This agreement is given on reliance on the
representations that you provided above. If it is later discovered that the
details you provided in the context of the request are not accurate, or
substantively incomplete, and/or one of the conditions is not complied with, the
following consequences will result: the employees that purchase Shares on the
Purchase Date will be liable for income tax as employment income under section
2(2) of the Ordinance on the actual date of sale of the Shares, at the highest
price of the Shares from the beginning of the Offering Period until the sale of
the Shares to an unrelated third party, as defined by section 88 of the
Ordinance, including interest and linkage differentials from the grant date.

3.7
This tax agreement does not amount to an assessment or approval of the facts as
presented by you. The facts as presented by you shall be examined by the
Assessing Officer via his examination of the Company and/or the employees
participating in the ESPP, as applicable.

3.8
This tax agreement is valid from the Offering Periods that will begin through
December 31, 2017. Following that period, you may request an extension from the
ITA (if any).

3.9
Within 60 days of the date hereof, and within 60 days from a new employee’s
enrolment in the ESPP, as applicable, the Company and the employees
participating in the ESPP will submit a declaration in the form provided in
Exhibit B to this tax agreement. Section 3.6 above will apply to an employee who
does not sign the declaration. The Company and the employees’ declarations will
be valid with respect to the ESPP for all Offering Periods that are the subject
of this tax agreement, and accordingly for the period stated in section 3.1
above. The Company will submit a list of the employees that did not participate
in this tax agreement to the Assessing Officer within 60 days of the receipt of
this tax agreement or within 60 days of the beginning of each Offering Period,
as applicable.



Yours truly,
    
Eran Dvir, CPA (jurist)
Superior (Professional Division)


Copies:    
Mr. Aaron Elijahu, CPA – Senior VP for Professional Issues.
Mr. Gilad Takoa, CPA – Jerusalem 3 Assessing Officer
Mr. Raz Itzkovitch, CPA (Jurist) – Department Manager – Employee Options
Mr. Rafi Tawina, Adv. – Senior Department Manager (Employee Options), Legal
Department





--------------------------------------------------------------------------------



EXHIBIT A
[a20151231ex106image1.jpg]













--------------------------------------------------------------------------------



[a20151231ex106image2.jpg]





--------------------------------------------------------------------------------



[a20151231ex106image3.jpg]







--------------------------------------------------------------------------------



[a20151231ex106image4.jpg]





--------------------------------------------------------------------------------



[a20151231ex106image5.jpg]





--------------------------------------------------------------------------------



[a20151231ex106image6.jpg]











--------------------------------------------------------------------------------



JAPAN
Exchange Control Information.


If I pay more than ¥30,000,000 for the purchase of shares of Common Stock in any
one transaction, I must file an ex post facto Payment Report with the Ministry
of Finance (through the Bank of Japan or the bank carrying out the transaction).
The precise reporting requirements vary depending on whether the relevant
payment is made through a bank in Japan. If I acquire shares of Common Stock
whose value exceeds ¥100,000,000 in a single transaction, I must also file an ex
post facto Report Concerning Acquisition of Shares with the Ministry of Finance
through the Bank of Japan within 20 days of acquiring the shares of Common
Stock. The forms to make these reports can be acquired at the Bank of Japan.


A Payment Report is required independently of a Report Concerning Acquisition of
Securities. Consequently, if the total amount that I pay on a one-time basis to
purchase shares exceeds ¥100,000,000, I must file both a Payment Report and a
Report Concerning Acquisition of Securities.


Foreign Asset/Account Reporting Information.


I am required to report details of any assets held outside Japan as of December
31 (including shares of Common Stock acquired under the ESPP), to the extent
such assets have a total net fair market value exceeding ¥50,000,000. Such
report will be due by March 15 each year. I am advised to consult with my
personal tax advisor to determine if the reporting obligation applies to my
personal situation.
MEXICO


No Entitlement or Claims for Compensation


The following provisions supplement section 7 of the Enrollment/Change Form:


Modification.


By participating in the ESPP, I understand and agree that any modification of
the Plan or the Agreement or its termination shall not constitute a change or
impairment of the terms and conditions of my employment.


Policy Statement.


I acknowledge that the option to purchase shares of Common Stock is making under
the ESPP is unilateral and discretionary and, therefore, the Company reserves
the absolute right to amend it and discontinue it at any time without any
liability.


I acknowledge that the Company, with registered offices at 2225 Lawson Lane,
Santa Clara, CA 95054, U.S.A., is solely responsible for the administration of
the ESPP and participation in the ESPP and the acquisition of shares does not,
in any way, establish an employment relationship between myself and the Company
since I am participating in the ESPP on a wholly commercial basis, nor does it
establish any rights between myself and the Employer.


Plan Document Acknowledgment.


By participating in the Plan, I acknowledge that I have received copies of the
ESPP, have reviewed the ESPP and the Agreement in their entirety and fully
understand and accept all provisions of the ESPP and the Agreement.





--------------------------------------------------------------------------------



In addition, by accepting the Agreement, I further acknowledge that I have read
and specifically and expressly approved the terms and conditions in section 7 of
the Agreement, in which the following is clearly described and established: (i)
participation in the ESPP does not constitute an acquired right; (ii) the ESPP
and participation in the ESPP is offered by the Company on a wholly
discretionary basis; (iii) participation in the ESPP is voluntary; and (iv) the
Company and any Subsidiary are not responsible for any decrease in the value of
the shares.


Finally, I hereby declare that I do not reserve any action or right to bring any
claim against the Company for any compensation or damages as a result of my
participation in the ESPP and therefore grant a full and broad release to the
Employer, the Company and any Subsidiary with respect to any claim that may
arise under the ESPP.


Spanish Translation


Sin derecho a compensación o reclamaciones por compensación
Las siguientes disposiciones complementan la sección 7 del Contrato:


Modificación.
Al participar en el Plan, entiendo y acuerdo que cualquier modificación al Plan
o al Contrato o su terminación no constituirá un cambio o perjuicio a los
términos y condiciones de empleo.


Declaración de Política.
El Reconozco que el otorgamiento de la opción que la Compañía está haciendo de
conformidad con el ESPP es unilateral y discrecional y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier momento, sin responsabilidad alguna.


Reconozco que la Compañía, con oficinas registradas ubicadas en 2225 Lawson
Lane, Santa Clara, CA 95054, EE.UU. es únicamente responsable de la
administración del ESPP y la participación en el ESPP y la adquisición de
acciones no establece, de forma alguna, una relación de trabajo entre la
Compañía y yo, ya que estoy participando en el ESPP de una forma totalmente
comercial, y tampoco establece ningún derecho entre el Patrón y yo.
    
Reconocimiento del Documento del ESPP. Al participar en el ESPP, reconozco que
he recibido copias del ESPP, he revisado el ESPP y el Contrato en su totalidad y
entiendo y acepto completamente todas las disposiciones contenidas en el ESPP y
en el Contrato.


Adicionalmente, al aceptar el Contrato, reconozco que he leído y específica y
expresamente he aprobado los términos y condiciones de la sección 7 del
Contrato, en la que lo siguiente está claramente descrito y establecido: (i) la
participación en el ESPP no constituye un derecho adquirido; (ii) el ESPP y la
participación en el ESPP es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el ESPP es voluntaria; y (iv) la
Compañía y cualquier empresa Subsidiaria no son responsables por cualquier
disminución en el valor de las acciones.
  
Finalmente, declaro que no me reservo ninguna acción o derecho para interponer
cualquier demanda o reclamación en contra de la Compañía por compensación, daño
o perjuicio alguno como resultado de mi participación en el ESPP y, por lo
tanto, otorgo el más amplio finiquito al Patrón, la Compañía y cualquier empresa
Subsidiaria con respecto a cualquier demanda o reclamación que pudiera surgir en
virtud del ESPP.
NETHERLANDS
Labor Law Acknowledgment.
By enrolling in the ESPP, I acknowledge that the purchase rights and shares of
Common Stock purchased under the ESPP are intended as an incentive for me to
remain employed with the Company or Employer and are not intended as
remuneration for labor performed.



--------------------------------------------------------------------------------





Securities Law Notification


[a20151231ex106image7.jpg]
SINGAPORE
Securities Law Notification.


To the extent you sell, offer to sell or otherwise dispose of shares of Common
Stock purchased under the ESPP within six months of the date of offering, you
are permitted to dispose of such shares of Common Stock through the designated
broker under the ESPP, if any, provided the resale of shares of Common Stock
acquired under the Plan takes place outside of Singapore through the facilities
of a stock exchange on which the shares of Common Stock are listed. The shares
are currently listed on New York Stock Exchange.


I understand that the option is being granted to me pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). I further understand that the ESPP
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. I understand and acknowledge that my option to purchase shares of
Common Stock is subject to section 257 of the SFA and I am not permitted to
sell, or offer to sell any shares of Common Stock in Singapore unless such sale
or offer is made (i) within six months from the date of offering or (ii)
pursuant to exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA.


Chief Executive Officer and Director Notification Obligation.


I acknowledge that if I am the Chief Executive Officer (“CEO”) a director,
associate director or shadow director of a Singapore Subsidiary, I am subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary in writing when
I receive an interest (e.g., an option or shares of Common Stock) in the Company
or any Subsidiary within two business days of (i) its acquisition or disposal,
(ii) any change in previously disclosed interest (e.g., when the shares of
Common Stock are sold), or (iii) becoming a CEO, director, associate director or
shadow director.
SOUTH AFRICA
Tax Consequences.


The following provision supplements section 6 of the Enrollment/Change Form:
By participating in the ESPP, I agree that, immediately upon purchase of shares
of Common Stock, I will notify the Employer of the amount of any gain realized.
If I fail to advise the Employer of the gain realized at purchase, I may be
liable for a fine. I will be solely responsible for paying any difference
between the actual tax liability and the amount withheld by the Employer.





--------------------------------------------------------------------------------



Tax Clearance Certificate Requirement.


If I use cash to exercise the option to purchase shares, rather than a cashless
exercise method, I must first obtain and provide to the Employer, or any third
party designated by the Employer or the Company, a Tax Clearance Certificate
(with respect to Foreign Investments) bearing the official stamp and signature
of the Exchange Control Department of the South African Revenue Service
(“SARS”). I must renew this Tax Clearance Certificate every 12 months, or such
other period as may be required by the SARS. I must also complete a transfer of
funds application form to transfer the funds. If I exercise the option and
purchase shares of Common Stock by a cashless exercise whereby no funds are
remitted offshore for the purchase, no Tax Clearance Certificate is required.
Exchange Control Information.
Under current South African exchange control regulations, I understand that if I
am a South African resident, I may invest a maximum of ZAR11,000,000 per annum
in offshore investments, including shares of Common Stock. This limit does not
apply to non-resident employees. It is my responsibility to ensure that I do not
exceed this limit. This limit is a cumulative allowance; therefore, my ability
to remit funds for the purchase of shares of Common Stock will be reduced if my
foreign investment limit is utilized to make a transfer of funds offshore that
is unrelated to the ESPP. I acknowledge that if the ZAR 11,000,000 limit will be
exceeded as a result of a purchase under the ESPP, I may still participate in
the ESPP; however, I will be required to immediately sell the shares of Common
Stock purchased on my behalf under the ESPP and repatriate the proceeds to South
Africa in order to ensure that I do not hold assets outside South Africa with a
value in excess of the permitted offshore investment allowance amount.
As the investment limit and other exchange control requirements are subject to
change without notice, I understand that I should consult my personal legal
advisor prior to the purchase or sale of shares of Common Stock under the ESPP
and to ensure compliance with current regulations. I acknowledge that I am
solely responsible for ensuring compliance with all exchange control laws in
South Africa.


Securities Law Information. In compliance with South African Securities Law, I
acknowledge that I have been notified that the documents listed below are
available for my review at the ServiceNow intranet site at the web addresses
listed below:


1.
ServiceNow Inc.'s most recent Annual Report (Form 10-K), Quarterly Report (Form
10-Q) and financial statements are available on the Company's website
(www.servicenow.com) (Company ˆ About ServiceNow ˆ Investor Relations ˆ SEC
Filings).



2.
ServiceNow Inc.'s ESPP, plan Prospectus and the Agreement are available on the
Company's designated broker website (www.fidelity.com). Participant must log
into his or her brokerage account to access these materials.



A copy of the above materials will be provided to Participant free of charge,
upon request to ServiceNow, Inc., Stock Administration, 2225 Lawson Lane, Santa
Clara, CA 95054, U.S.A.
 




--------------------------------------------------------------------------------



SWITZERLAND
Securities Law Notification.


I acknowledge and agree that the ESPP is not intended to be publicly offered in
Switzerland. Neither this document nor any other materials relating to the offer
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any materials
relating to the offer may be publicly distributed nor otherwise made publicly
available in Switzerland.
UNITED KINGDOM
Responsibility for Taxes.


The following provisions supplement section 6 of the Enrollment/Change Form:


I agree that, if I do not pay or the Employer or the Company does not withhold
from me the full amount of income tax that I owe at exercise of the
option/purchase of shares, or the release or assignment of the option for
consideration, or the receipt of any other benefit in connection with the option
within ninety days of the end of the tax year in which event giving rise to the
liability occurred or such other period specified in Section 222(1)(c) of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount
that should have been withheld shall constitute a loan owed by me to the
Employer, effective as of the Due Date. I agree that the loan will bear interest
at Her Majesty’s Revenue and Customs (“HMRC”) official rate and will be
immediately due and repayable by me, and the Company and/or the Employer may
recover it at any time thereafter by withholding the funds from salary, bonus or
any other funds due to me by the Employer, by withholding from the cash proceeds
from the sale of shares of Common Stock or by demanding cash or a cheque from
me. I also authorize the Company to delay the issuance of any shares of Common
Stock unless and until the loan is repaid in full.


Notwithstanding the foregoing, if I am an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that I am an
executive officer or director and income tax is not collected from or paid by me
within 90 days of the Due Date, the amount of any uncollected income tax may
constitute a benefit to me on which additional income tax and National Insurance
contributions (“NICs”) (including Employer NICs, as defined below) may be
payable. I acknowledge that the Company or the Employer may recover any such
additional income tax and NICs (including Employer NICs, as defined below) at
any time thereafter by any of the means referred to in section 6 of the
Enrollment/Change Form, although I acknowledge that I ultimately will be
responsible for reporting any income tax or NICs (including Employer NICs, as
defined below) due on this additional benefit directly to the HMRC under the
self-assessment regime.


National Insurance Contributions Acknowledgment.


As a condition of participation in the ESPP and the purchase of shares of Common
Stock, I agree to accept any liability for secondary Class 1 NICs which may be
payable by the Company and/or the Employer in connection with the
option/purchase of shares and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without limitation to the foregoing, I agree to execute a
joint election with the Company, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consent or
election. I further agree to execute such other joint elections as may be
required between me and any successor to the Company and/or the Employer. I
further agree that the Company and/or the Employer may collect the Employer NICs
from me by any of the means set forth in section 6 of the Enrollment/Change
Form.


If I do not enter into a Joint Election prior to purchasing shares or if
approval of the Joint Election has been withdrawn by HMRC, the option shall
become null and void without any liability to the Company and/or the Employer
and I may not purchase shares under the ESPP.



--------------------------------------------------------------------------------



SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the "Stock Option Act"), you are entitled to receive the following information
regarding participation in the ServiceNow, Inc. 2012 Employee Stock Purchase
Plan (the “ESPP”) in a separate written statement.


This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your grant of stock options to purchase
shares of the common stock of ServiceNow, Inc. (the “Company”) are described in
detail in the ESPP, the Enrollment/Change Form and the applicable
country-specific supplement, which have been made available to you.


1.
Time of grant of right to purchase stock



Provided always that at the relevant time you are eligible to participate in the
ESPP, at the beginning of successive six (6)-month offering periods, the Company
will grant you a right to purchase shares of stock in the Company that may be
exercised on the last day of each offering period.


2.
Terms or conditions for grant of a right to future purchase of stock



The Plan is offered at the discretion of the Company's Board of Directors.


3.
Purchase Date



If you are employed by the Company or one of its participating subsidiaries or
affiliates on the last day of an offering period, shares of common stock will
automatically be purchased for you with your accumulated payroll deductions. If
you are not employed by the Company or one of its participating subsidiaries or
affiliates on the last day of an offering period, Sections 4 and 5 of the Stock
Option Act will determine your rights (if the Stock Option Act applies and the
terms of the Stock Option Act are more favorable than the terms of the Plan and
the enrollment materials). If shares are purchased for you at the end of an
offering period, the number of shares purchased will depend on the purchase
price, the amount of your accumulated payroll deductions and the share purchase
limits in the Plan. You will be the immediate owner of the common stock
purchased with your accumulated payroll deductions and, subject to the
limitations in the Plan, you may sell your shares of common stock purchased
under the Plan at any time, subject to any Company insider trading restrictions.



29



--------------------------------------------------------------------------------



4.
Purchase Price



The purchase price per share is the lower of 85% of the fair market value of the
Company’s common stock on the first market day of the offering period or on the
date the stock purchase right is exercised, i.e., the last market day of the
offering period.


5.
Your rights upon termination of employment



The treatment of your stock option upon termination of employment will be
determined under Sections 4 and 5 of the Stock Option Act unless the terms
contained in the ESPP, the Agreement and the applicable country-specific
supplement are more favorable to you than Sections 4 and 5 of the Stock Option
Act. If the terms contained in the ESPP, the Agreement and the applicable
country-specific supplement are more favorable to you, then such terms will
govern the treatment of your stock option upon termination of employment.


6.
Financial aspects of participating in the ESPP



Aside from the payroll deductions which will start after you enroll in the ESPP,
the ESPP offering has no immediate financial consequences for you. The value of
the purchase rights and the value of the shares purchased for you under the ESPP
are not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.


Shares of stock are financial instruments and investing in stocks will always
have financial risk. The possibility of profit at the time you sell your shares
will not only be dependent on the Company’s financial development, but inter
alia also on the general development on the stock market. In addition, after you
purchase shares, the shares could decrease in value even below the purchase
price.




SERVICENOW, INC.
2225 Lawson Lane
Santa Clara, CA 95054
U.S.A.





30



--------------------------------------------------------------------------------



SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold ("Aktieoptionsloven") er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om deltagelse i ServiceNow,
Inc.'s medarbejderaktieordning - 2012 Employee Stock Purchase Plan
("ESPP-planen").


Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for din tildeling af aktieoptioner til køb
af ordinære aktier i ServiceNow, Inc. ("Selskabet") er nærmere beskrevet i
ESPP-planen, Tilmeldings-/Ændringsblanketten (Enrollment/Change Form) og det
gældende landespecifikke tillæg, som du har modtaget.


1.
Tidspunkt for tildeling af retten til at købe aktier



Forudsat at du er berettiget til at deltage i ESPP-planen på det pågældende
tidspunkt vil Selskabet ved påbegyndelsen af successive tilbudsperioder på seks
(6) måneder tildele dig retten til at købe aktier i Selskabet, som kan udøves på
den sidste dag i hver tilbudsperiode.


2.
Kriterier og betingelser for tildeling af retten til senere at købe aktier



ESPP-planen tilbydes efter Selskabets bestyrelses eget skøn.


3.
Købsdato



Hvis du er ansat i Selskabet eller i et af de deltagende datterselskaber eller
en af de deltagende tilknyttede virksomheder på den sidste dag i en
tilbudsperiode, vil der automatisk blive købt ordinære aktier til dig for det
akkumulerede beløb, der er fratrukket dine nettolønudbetalinger. Hvis du ikke er
ansat i Selskabet eller i et af de deltagende datterselskaber eller en af de
deltagende tilknyttede virksomheder på den sidste dag i en tilbudsperiode, vil
Aktieoptionslovens §§ 4 og 5 være gældende for dine rettigheder (hvis
Aktieoptionsloven finder anvendelse og lovens bestemmelser er mere fordelagtige
for dig end vilkårene i ESPP-planen og materialet vedrørende din deltagelse i
planen). Hvis der købes aktier til dig ved udløbet af en tilbudsperiode, vil
antallet af købte aktier afhænge af købskursen, størrelsen på det akkumulerede
beløb, der er fratrukket dine nettolønudbetalinger, samt af de begrænsninger for
aktiekøb, der er fastsat i ESPP-planen. Du vil blive indehaver af de ordinære
aktier, der er købt for det akkumulerede beløb, der er fratrukket dine
nettolønudbetalinger, og du kan, med de begrænsninger, der følger af
ESPP-planen, til enhver tid sælge de ordinære aktier, som du har købt i henhold
til ESPP-planen, med forbehold for eventuelle begrænsninger i Selskabets regler
om insiderhandel.


4.
Købskurs



Købskursen pr. aktie er den værdi, der er lavest af 85 % af kursværdien af
Selskabets ordinære aktier på enten den første handelsdag i tilbudsperioden
eller på den dato, hvor retten til at købe aktier udøves, dvs. den sidste
handelsdag i tilbudsperioden.

31



--------------------------------------------------------------------------------



5.
Din retsstilling i forbindelse med fratræden



Dine aktieoptioner vil i tilfælde af din fratræden blive behandlet i
overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i
ESPP-planen, Aftalen og det gældende landespecifikke tillæg er mere fordelagtige
for dig end Aktieoptionslovens §§ 4 og 5. Hvis bestemmelserne i ESPP-planen,
Aftalen og det gældende landespecifikke tillæg er mere fordelagtige for dig, vil
disse bestemmelser være gældende for, hvordan dine aktieoptioner behandles i
forbindelse med din fratræden.


6.
Økonomiske aspekter ved at deltage i ESPP-planen



Bortset fra de fradrag i dine nettolønudbetalinger, som påbegynder, når du er
blevet tilmeldt ESPP-planen, har deltagelsen i ESPP-planen ingen umiddelbare
økonomiske konsekvenser for dig. Værdien af købsretten og af de aktier, der
købes til dig i henhold til ESPP-planen, indgår ikke i beregningen af
feriepenge, pensionsbidrag eller øvrige lovpligtige, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Muligheden for at opnå en gevinst, når du
sælger dine aktier, afhænger ikke alene af Selskabets økonomiske udvikling, men
også af den generelle udvikling på aktiemarkedet. Derudover kan aktierne efter
købet falde til en værdi, der måske endda ligger under købskursen.




SERVICENOW, INC.
2225 Lawson Lane
Santa Clara, CA 95054
U.S.A.







32



--------------------------------------------------------------------------------



SERVICENOW, INC. 2012 EMPLOYEE STOCK PURCHASE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to participate in the
Employee Stock Purchase Plan pursuant to the 2012 Employee Stock Purchase Plan
(the “ESPP”), and



B.
ServiceNow, Inc., 2225 Lawson Lane, Santa Clara, CA 95054, U.S.A. (the
“Company”), which may grant options under the ESPP and is entering into this
Election on behalf of the Employer.



1.Introduction


1.1
This Election relates to the options granted to the Employee under the ESPP on
or after June 19, 2012, up to the termination date of the ESPP.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the ESPP:



(i)
the acquisition of securities pursuant to the options (within section 477(3)(a)
of ITEPA);



(ii)
the assignment (if applicable) or release of the options in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the options, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the shares acquired pursuant to the ESPP
(within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the shares acquired pursuant to the ESPP
(within section 439 of ITEPA).



(b)    “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


(c)    “SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the ESPP pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).




33



--------------------------------------------------------------------------------



2.    The Election


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.    Payment of the Employer’s Liability


3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive pursuant to the options, the proceeds
of which must be delivered to the Employer in sufficient time for payment to be
made to HMRC by the due date; and/or



(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive pursuant
to the options, such amount to be paid in sufficient time to enable the Company
to make payment to HMRC by the due date; and/or



(v)
through any other method as set forth in the applicable Enrollment/Change Form
entered into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the ESPP until full
payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to HM Revenue & Customs on
behalf of the Employee within 14 days after the end of the UK tax month during
which the Chargeable Event occurs (or within 17 days if payments are made
electronically).



4.    Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Election; or




34



--------------------------------------------------------------------------------



(iv)
after due payment of the Employer’s Liability in respect of the ESPP to which
this Election relates or could relate, such that the Election ceases to have
effect in accordance with its terms.



Acceptance by the Employee


The Employee acknowledges that by clicking on the “ACCEPT” box where indicated
on the grant acceptance screen, the Employee agrees to be bound by the terms of
this Election as stated above.




Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.
Signature for and on
behalf of the Company
 
 
 
 
 
 
Name
 
[Insert name]
 
 
 
 
 
Position
 
[Insert position]
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 




35



--------------------------------------------------------------------------------







SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Service-now.com UK Limited
Registered Office:
Standard House, Weyside Park, Catteshall Lane, Godalming,
Surrey, Gu7 1XE
Company Registration Number:
6299383
Corporation Tax District:
201 South London
Corporation Tax Reference:
6359720602
PAYE Reference:
581/LA08194




36



--------------------------------------------------------------------------------



EXHIBIT B
Re: Agreed Tax Ruling– ServiceNow A.B. Israel 2012 Ltd.


Pursuant to section 3.9 of the Tax Ruling dated February 4, 2013, “Tax Ruling by
Agreement – Calculation of Tax re the Benefit to Employees under the ServiceNow,
Inc. 2012 Employee Stock Purchase Plan (the “ESPP”) – ServiceNow A.B. Israel
2012 Ltd.” (the “Tax Ruling”), I, the undersigned employee, declare that I
understand the Tax Ruling, will act in accordance with it, and will not request
to change it and/or annul it, and/or replace it, and/or will not request
additional tax benefits other than those provided in this Tax Ruling.


In addition, I understand that should I sell the shares of Common Stock (as
defined under the ESPP) purchased under the ESPP more than three (3) days after
I purchase such shares, I will be required, by Israeli law, to report on all
profits and/or losses from such sales on my Annual Return, to report to the Tax
Authorities according to section 91(d), and to make advanced tax payments as
required by law.


Additionally, I understand that I will be required to file an Annual Return to
the Assessing Officer even if I do not currently file an Annual Return.


I also declare that I understand that a failure to file an Annual Return or a
failure to pay tax, as required by Israeli law, on any income from sale of
shares of Common Stock that I purchased under the ESPP is a criminal offense.


Executed by:




Signature
Date
ID
Employee name
 
 
 
 






37



--------------------------------------------------------------------------------



EXHIBIT B




הנדון:החלטת מיסוי בהסכם – סרוויס נאו א.ב. ישראל 2012 בע”מ


בהתאם לסעיף 3.9 להחלטת המיסוי מיום 2012x.11., “חישוב המס בגין טובת ההנאה שנוצרה
לעובד בתוכנית לרכישת מניות לעובדים (ESPP) בחברת סרוויס נאו א.ב. ישראל 2012 בע”מ
(להלן: “החלטת המיסוי”), העובד החתום מטה, מצהיר בזאת כי הבין את החלטת המיסוי וכי
ינהג לפיה, ולא יבקש לשנותה ו/או לבטלה ו/או להחליפה באחרת, ו/או ידרוש הפחתת מס
נוספת מעבר לקבוע בהחלטת מיסוי זו.


בנוסף, הריני מבין שבמידה ואבחר למכור את המניות שיוקצו לי במסגרת תוכנית ה- ESPP
לאחר שחלפו יותר משלושה ימים מיום רכישתם, אהיה מחוייב על פי דין לדווח על כל רווח
ו/או הפסד ממכירות אלה בדו”ח השנתי וכן בדיווח לפי סעיף 91(ד) לרשויות המס ובתשלום
מקדמת מס כדין.


כן הנני מבין כי יהיה עלי להגיש דו”ח שנתי לפקיד השומה גם אם כיום אינני מגיש
דו”חות שנתיים.


אני בנוסף מצהיר ומבין כי אי הגשת דו”ח שנתי או אי תשלום מס כדין על הכנסותי ממכירת
מניות שנרכשו במסגרת תוכנית ה- ESPP הן עבירות פליליות.
 




על החתום:




שם העובד
מספר ת.ז
תאריך
חתימה
 
 
 
 








38

